Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                                 Appellate Court                        Date: 2018.07.25
                                                                        10:08:41 -05'00'




                   People v. Glenn, 2018 IL App (1st) 161331



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Respondent-
Caption           Appellee, v. CLARRISA GLENN, Petitioner-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-16-1331



Filed             June 5, 2018



Decision Under    Appeal from the Circuit Court of Cook County, No. 06-CR-810; the
Review            Hon. Leroy Martin, Judge, presiding.



Judgment          Reversed and remanded with directions.


Counsel on        The Exoneration Project, of Chicago (Joshua Tepfer, of counsel), for
Appeal            appellant.

                  No brief filed for the People.



Panel             JUSTICE NEVILLE delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Mason and Justice Pucinski concurred in the
                  judgment and opinion.
                                             OPINION

¶1       When corrupt police officers demanded a bribe from Ben Baker, Baker and his wife,
     Clarissa Glenn, told the Chicago Police Department Office of Professional Standards (OPS)
     about the crime. The OPS did nothing to slow down the criminals. Instead, it informed the
     corrupt officers about the complaint and named the source. Corrupt officers arrested Baker and
     Glenn and used perjured testimony to induce the court to find Baker and Glenn guilty of
     felonies. Years later, federal authorities successfully prosecuted some of the criminals on the
     police force who induced the felony convictions of Baker and Glenn. Baker and Glenn
     petitioned for certificates of innocence under section 2-702 of the Code of Civil Procedure
     (Code). 735 ILCS 5/2-702 (West 2016). The State’s Attorney did not oppose the petitions. The
     circuit court granted Baker’s petition but denied Glenn’s petition because she received a
     sentence of probation for the felony conviction. Glenn appealed. The State’s Attorney has not
     opposed the appeal.
¶2       We find that section 2-702, interpreted in accord with our supreme court’s construction of
     the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2016)), permits the
     circuit court to issue a certificate of innocence to a person sentenced only to probation. We
     reverse the circuit court’s judgment and remand with directions to grant Glenn’s petition.

¶3                                        BACKGROUND
¶4       In June 2004, Baker learned from a friend that Sergeant Ronald Watts of the Chicago
     Police Department intended to charge Baker with possession of heroin. Charles Lawrence, an
     associate of Watts, told Baker that Watts wanted to talk to Baker. Lawrence brought Baker to a
     pay phone, where Lawrence made a call. Lawrence told Baker he could avoid the charge of
     heroin possession if he gave Watts $1000. Baker took the phone and spoke directly with Watts.
     Baker told Watts he would not pay the extortion demanded.
¶5       On July 12, 2004, Watts and other officers entered and searched the home Baker and Glenn
     shared. Although the officers found nothing, they arrested Baker and charged him with
     possession of heroin, claiming that they found heroin in Baker’s mailbox. Baker stayed in jail
     four months before obtaining release. Alvin Jones, a member of Watts’s team, told Baker,
     “next time, *** it will stick.”
¶6       On March 23, 2005, members of Watts’s team arrested Baker and charged him with
     possessing heroin. Baker and Glenn contacted OPS and reported Watts’s efforts to extort a
     bribe from Baker. On December 12, 2005, before trial on the March charge, Jones and other
     officers from Watts’s team arrested Baker and Glenn and charged both of them with
     possessing heroin with intent to deliver.
¶7       The March 2005 charge came to trial in May 2006. Officer Nichols testified that on March
     23, 2005, he saw Baker holding a clear plastic bag containing smaller bags of white powder.
     Nichols testified that Baker admitted that the bags contained heroin and it belonged to him.
     Baker testified about his prior contacts with Watts and the officers who worked with Watts.
     Baker said the officers brought the heroin presented in court. The trial court found Baker guilty
     and sentenced him to 18 years in prison.
¶8       The December 2005 charge came before the court in September 2006, when Baker and
     Glenn agreed to plead guilty to charges of possession in exchange for a sentence of 4 years’


                                                 -2-
       imprisonment for Baker and one year of probation for Glenn. The trial court imposed the
       agreed sentences and said:
                “I know *** what your position has been with regard to these police officers. ***
                    There has not been [a] sufficient showing *** that these are renegade police
                officer[s]. ***
                    If that should happen here in this case I would have no hesitation but to vacate all of
                the guilty findings, judgments, sentences ***.
                    If something should later develop, *** I would toss out these convictions but it’s
                just not the situation that’s before me at this time.”
¶9          The record shows no participation by OPS in the eventual discovery of Watts’s crimes. The
       corroboration for Baker’s testimony arrived in 2012, when the United States Attorney filed a
       complaint charging that Watts and other members of his team stole money from the United
       States, by taking money from an agent posing as a courier working for persons who sold illegal
       narcotics. Watts and others on his team pleaded guilty to the charges. The court that sentenced
       Watts noted that Watts “put[ ] a false case on the confidential source that was involved in our
       investigation. Had him arrested on drug charges. And the source, who was a homeless
       unemployed alcoholic, felt he had no chance of successfully fighting that case so he pled guilty
       to a crime he didn’t commit.”
¶ 10        On January 9, 2015, Governor Pat Quinn pardoned Glenn and formally “restored [her] to
       all the rights of citizenship which may have been forfeited by the conviction.” However, the
       governor did not expressly find Glenn’s innocence as the basis for the pardon. In September
       2015, the circuit court ordered the expungement of Glenn’s criminal record. A few months
       later, the court vacated the convictions and the guilty pleas. The State’s Attorney’s office itself
       filed a motion to vacate Baker’s convictions, and the prison released him in January 2016.
¶ 11        On March 30, 2016, Baker and Glenn filed a joint petition for certificates of innocence
       under section 2-702 of the Code. 735 ILCS 5/2-702 (West 2016). The State’s Attorney did not
       oppose the petition. The circuit court granted Baker a certificate of innocence. The court
       entered a written order denying Glenn’s petition. The court found:
                    “(1) Petitioner Glenn was convicted of one or more felonies by the State of Illinois;
                    (2) the judgment of conviction was vacated, and the indictment dismissed;
                    (3) Petitioner Glenn is innocent of the offenses charged in the indictment;
                    (4) Petitioner Glenn did not by her own conduct voluntarily cause or bring about
                her conviction; and
                    (5) Petitioner was not sentenced to a term of imprisonment.”
¶ 12        The court clarified that the language of the statute compelled the result. The court added, “I
       would love to be wrong, Ms. Glenn.” Glenn now appeals.

¶ 13                                           ANALYSIS
¶ 14       The circuit court has discretion to grant or deny a request for a certificate of innocence.
       Rudy v. People, 2013 IL App (1st) 113449, ¶ 11. However, where the court’s decision rested
       on its interpretation of a statute, we review the decision de novo. Rudy, 2013 IL App (1st)
113449, ¶ 11.



                                                    -3-
¶ 15        Section 2-702(g) of the Code establishes that a person who petitions for a certificate of
       innocence must show:
                    “(1) the petitioner was convicted of one or more felonies by the State of Illinois and
                subsequently sentenced to a term of imprisonment, and has served all or any part of the
                sentence;
                    (2)(A) the judgment of conviction was reversed or vacated, and the indictment or
                information dismissed or, if a new trial was ordered, either the petitioner was found not
                guilty at the new trial or the petitioner was not retried and the indictment or information
                dismissed; ***;
                    (3) the petitioner is innocent of the offenses charged in the indictment or
                information ***; and
                    (4) the petitioner did not by his or her own conduct voluntarily cause or bring about
                his or her conviction.” 735 ILCS 5/2-702(g) (West 2016).
¶ 16        The circuit court found that Glenn proved the elements listed in the statute, other than
       imprisonment. Glenn admits that the court that accepted her guilty plea sentenced her to one
       year of probation. Because she never violated the terms of her probation, she spent no time in
       prison or jail after the court imposed sentence.
¶ 17        Our supreme court confronted a similar problem with the Post-Conviction Hearing Act
       (725 ILCS 5/122-1 et seq. (West 2016)). The Act, like section 2-702, limits relief to “person[s]
       imprisoned in the penitentiary.” 725 ILCS 5/122-1(a) (West 2016). Defendants not imprisoned
       found themselves in need of relief from convictions entered in violation of the defendants’
       constitutional rights. In People v. Warr, 54 Ill. 2d 487 (1973), the court noted that the Act on its
       face did not apply to persons convicted of misdemeanors in violation of their constitutional
       rights. The Warr court said:
                “[W]e direct, in the exercise of our supervisory jurisdiction, that until otherwise
                provided by rule of this court or by statute a defendant convicted of a misdemeanor
                who asserts that in the proceedings which resulted in his conviction there was a
                substantial denial of his constitutional rights may institute a proceeding in the nature of
                a proceeding under the Post-Conviction Hearing Act.” Warr, 54 Ill. 2d at 493.
¶ 18        Later, the supreme court abandoned the separate proceeding for misdemeanants and
       instead held that the Act governed postconviction relief for persons convicted of
       misdemeanors, even though the legislature never amended the requirement that petitioners be
       “imprisoned in the penitentiary.” In People v. Martin-Trigona, 111 Ill. 2d 295, 299-300
       (1986), the court said “the courts of this State have determined that persons on mandatory
       supervised release at the time their post-conviction petitions are filed may maintain such
       petitions under the Act [citation], as may petitioners sentenced to probation *** because in all
       those instances the petitioners were deprived of their liberty in some meaningful way.”
¶ 19        We presume that the legislature knows the courts’ interpretation of statutes. Cripe v. Leiter,
       184 Ill. 2d 185, 197-98 (1998). The legislature’s decision not to amend the Act after the
       supreme court issued Martin-Trigona supports the conclusion that the Martin-Trigona court
       correctly interpreted the phrase “[a]ny person imprisoned in the penitentiary.” See Cripe, 184
Ill. 2d at 198. The phrase includes persons sentenced to probation. Martin-Trigona, 111 Ill. 2d
       at 299-300.



                                                    -4-
¶ 20       The legislature subsequently used similar language in section 2-702, which provides a
       separate avenue for relief from wrongful convictions. A certificate of innocence under section
       2-702 entitles its recipient to seek relief from the State for wrongful imprisonment, by filing a
       petition for compensation in the Court of Claims. 735 ILCS 5/2-702(a) (West 2016). Other
       statutes provide that persons granted certificates of innocence have rights to mental health
       services, job search and job placement services, and other assistance. 20 ILCS 1015/2 (West
       2016); 20 ILCS 1710/1710-125 (West 2016); 730 ILCS 5/3-1-2(o) (West 2016).
¶ 21       Under the circuit court’s interpretation of section 2-702, an equal protection problem
       arises. Persons unjustly convicted of felonies and sentenced to probation, if they never violate
       probation and never serve a sentence of imprisonment, cannot obtain a certificate of innocence
       and cannot obtain the services provided for persons who obtain certificates of innocence.
       Persons similarly situated in all other respects who violate the terms of probation and who
       subsequently find themselves sentenced to prison for the underlying offenses (see People v.
       Smith, 105 Ill. App. 2d 14, 17 (1969)) will have the right to seek relief under section 2-702.
¶ 22       Courts have a “duty to construe a statute so as to affirm the statute’s constitutionality and
       validity, if reasonably possible.” People v. Shephard, 152 Ill. 2d 489, 499 (1992). “It is our
       duty so to interpret the statute as to promote its essential purposes and to avoid, if possible, a
       construction that would raise doubts as to its validity.” People v. Nastasio, 19 Ill. 2d 524, 529
       (1960). If we interpret “imprisonment” in section 2-702 in accord with its use in the Act, no
       obvious equal protection issues arise. Persons sentenced to probation may qualify for
       certificates of innocence, even if they never violate probation and therefore no court ever
       sentences them to spend time in prison. See Martin-Trigona, 111 Ill. 2d at 299-300. Under the
       broad interpretation of “imprisonment,” Glenn meets all statutory criteria for the certificate of
       innocence. No society can claim to adhere to the rule of law until “the government and its
       officials and agents are limited and held accountable under the law.” Constraints on
       Government Powers, World Justice Project, https://worldjusticeproject.org/our-work/
       wjp-rule-law-index/wjp-rule-law-index-2017%E2%80%932018/factors-rule-law/constraints-
       government (last visited May 30, 2018). Issuing the certificate provides some small measure of
       acknowledgement of the sacrifice Glenn and Baker made in their effort to bring the rule of law
       to Chicago.

¶ 23                                          CONCLUSION
¶ 24       To avoid issues that could raise doubts as to the constitutionality of section 2-702 of the
       Code, we interpret “petitioner *** sentenced to a term of imprisonment” to include petitioners
       sentenced to probation. Accordingly, we reverse the judgment of the circuit court and remand
       with directions to grant the certificate of innocence.

¶ 25      Reversed and remanded with directions.




                                                   -5-